PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
McIff et al. 
Application No. 17/484,736
Filed: September 24, 2021
For: COMPACT ORTHOPEDIC ANTI-ROTATION DEVICE

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.102(c)(1), filed March 31, 2022, and supplemented on May 27, 2022, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older. No fee is required.

The instant petition includes a statement from a registered practitioner that he or she has evidence that one of the joint inventors, Terence Edward McIff, is 65 years of age or older. Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


    
/Ann Marie Ziegler/
Ann Marie Ziegler
Paralegal Specialist, Office of Petitions